Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-19 and 22 are currently pending in the instant application.  Claims 1, 15, 19 and 22 are rejected, claims 2, 4-14, 16-18 are objected and claim 3 is considered allowable in this Office Action.

I.	Priority
The instant application is a 371 of PCT/JP2019/030083, filed on July 31, 2019 and claims benefit of Foreign Application JAPAN 2018-144308, filed on JULY 31, 2018. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 27, 2021 and April 11, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  
III.	Restriction/Election
	A.  Election: Applicant's Response
Applicants' election with traverse a species of formula I wherein A is represented by formula (AI-1) and group B is represented by formula (B-1) in the reply filed on June 10, 2022 is acknowledged. The traversal is on the ground(s) that: for an election requirement to be proper there must be a patentable difference between the species claimed.
All of the Applicants' arguments have been considered but have not been found persuasive. The Examiner wants to point out that the instant application is a 371 case and not a US case. The Examiner has shown that Applicants claims lack unity of invention because the special technical feature which is the structure of formula I 
    PNG
    media_image1.png
    144
    173
    media_image1.png
    Greyscale
does not provide a contribution over the art.  The core structure which is common in all of the instant compounds is the piperazine ring with a -C=O attached to each ring nitrogen and is what is considered the special technical feature.  This special technical feature is not novel as shown in the cited reference WO 2006/11337 A1) which teaches compounds such as 
    PNG
    media_image2.png
    188
    263
    media_image2.png
    Greyscale
that have the same special technical feature as the claimed compounds.  Therefore, a restriction requirement is proper when the claims lack unity of invention. Applicants’ claimed invention is drawn to the compounds of formula I and a method of using the compounds of formula I. 
The Examiner also wants to point out that Applicants claimed invention are drawn to a wide variety of compounds with different structures which would be classified in different CPC classes and/or subclasses and would require different database searches. As stated in the restriction, “restriction for examination purposes as indicated is proper because there would be a serious search and examination burden if restriction were not required because of the following (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources or employing different search queries) and (d) the prior art applicable to one invention would not likely be applicable to another invention (see pages 5 and 6 of the restriction).
	Applicants species in the specification have a wide variety of structures such as the compound 21 has the structure 
    PNG
    media_image3.png
    165
    336
    media_image3.png
    Greyscale

whereas the compound 36 has the structure 
    PNG
    media_image4.png
    105
    254
    media_image4.png
    Greyscale
  and then the compound 72 has the structure 
    PNG
    media_image5.png
    182
    281
    media_image5.png
    Greyscale
which are not classified in the same classes and subclasses.   As stated above , it would be a serious search and examination burden to search and examine all of the enclosed compounds which are embraced by the compound of formula I.
For the reasons above and those stated in the restriction requirement, the restriction is deemed proper and made final. 
Applicants’ elected scope for search and examination is the compound of formula I wherein A is AI as defined in claim 2 and B is as defined in claim 2.
Subject matter not encompassed by the above elected group are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to nonelected inventions.


IV.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the term “a substituent” and the phrase “a fragment structure of a substance that binds to IAP(s) have not been clearly defined in the specification so that one of ordinary skill in the art would know what groups are included and/or excluded by the term “substituent” or phrase “a fragment structure of a substance that binds to IAP(s).  Therefore, the term “substituent” or phrase “a fragment structure of a substance that binds to IAP(s) renders the products indefinite as the term and phrase can be considered open-ended language when not clearly defined and therefore is including additional subject matter in the compounds of the formula I that is not described in the instant specification and is not particularly pointed out or distinctly claimed.  A claim to a chemical compound cannot be open-ended, but must be claimed with precision.  This rejection can be overcome by deleting the term “substituent” in the definition of variable B and by amending the phrase “a fragment structure of a substance that binds to IAP(s)” so that reads on the specific structural formula that is included in the limitation (i.e., formula AI).

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the steps that are essential for producing a protein degrader.  Applicants have not provided any steps for the production of the protein degrader only that the compound of claim 2 is used as at least a part of the protein degrader.  Therefore, the claim is considered indefinite for not particularly pointing out and distinctly claiming the subject matter which applicant regards as the invention.  Applicants are suggested to amend claim 22 to include the method steps that are essential to producing a protein degrader which also have clear support in the specification.


Claim Rejections - 35 USC § 112, first paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 15 and 19 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
As stated in the MPEP 2164.01 (a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims,
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

	In the instant case
The nature of the invention
The nature of the invention is a medicament wherein it is a prophylactic or therapeutic agent for cancers or a method of prophylaxis or treatment of cancers in mammals.  
The state of the prior art and the predictability or lack there of in the art 
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to therapeutic effects of any condition mediated by inhibiting IAP(s), whether or not the condition is affected by the instant compounds’ activity would make a difference.
Applicants’ claim is drawn to a method of prophylaxis or treatment of cancers.  The state of the prior art is that cancer therapy remains highly unpredictable. The various types of cancers have different causative agents, involve different cellular mechanisms, and consequently, differ in treatment protocol. Cancer is a disease characterized by a population of cells that grow and divide without respect to normal limits, invade and destroy adjacent tissues, and may spread to distant anatomic sites through a process called metastasis (URL:http://en.wikipedia.orq/wiki/ Cancer>). Most cancers are named for where they start. For example, lung cancer starts in the lung, and breast cancer starts in the breast. Symptoms and treatment depend on the cancer type and how advanced it is (URL: <http://www.nlm.nih.gov/medlineplus/cancer. html>>). 
 It is known that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, that cancer classification has been based primarily on morphological appearance of the tumor and that tumors with similar histopathological appearance can follow significantly different clinical courses and show different responses to therapy (Golub et al. page 531). Treatment may include surgery, radiation, chemotherapy, immunotherapy, monoclonal antibody therapy, etc. Furthermore, it is known that chemotherapy is most effective against tumors with rapidly dividing cells and that cells of solid tumors divide relatively slowly and chemotherapy is often less effective against them. It is also known in the prior art (Lala et al. page 91) that the role of NO in tumor biology remains incompletely understood with both the promotion and inhibition of NO mentioned for the treatment of tumor progression and only certain human cancers may be treated by selected NO-blocking drugs. These example shows that there are different cellular mechanisms, the unpredictability in the art and the different treatment protocols. Because "cancer" refers to a class of diseases, it is unlikely that there will ever be a single "treatment or prophylaxis for cancer". 	
There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  
  
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is minimal.  There are no working examples present for preventing or treating all types of cancer.
Test assays and procedure are provided in the specification such as in vitro data for XIAP Binding Inhibitory Activity; Binding Inhibitory Activity of GSK3α/β and GCN2; Degradation Activity of GSK3α/β and GCN2; etc. on pages 222-227.
 Receptor activity is generally unpredictable and the data provided is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the claims.  It is inconceivable as to how the claimed compounds can treat the extremely difficult diseases embraced by the instant claims.
	 Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

The breadth of the claims
The breadth of the claims is a medicament wherein it is a prophylactic or therapeutic agent for cancers or a method of prophylaxis or treatment of cancers in mammals.  


The quantity of experimentation needed and the level of the skill in the art
	The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases would be benefited by the effects of inhibiting or activating progesterone receptors and would furthermore then have to determine which of the claimed compounds in the instant invention would provide treatment or prevention of the diseases.
 	The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compound encompassed in the instant claims, with no assurance of success.
	This rejection can be overcome, for example, by canceling claims 15 and 19.



V.	Objections

Claim Objection-Non Elected Subject Matter
	Claims 1, 2, 4-19 and 22 are objected to as containing non-elected subject matter.  Variable “A” should be defined in claim 1 as being formula AI which is the elected scope by Applicants.  To overcome this objection, Applicant should submit an amendment deleting the non-elected subject matter. 

***closest prior art is CN 106749513 A which teaches compounds of the formula 
    PNG
    media_image6.png
    121
    242
    media_image6.png
    Greyscale
but differs from the instant compounds because the het ring is a pyrrolidine and not a piperazine as seen in the instant compounds.
 
VI.  	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 6:30 AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWQUIA JACKSON/           Primary Examiner, Art Unit 1626